DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/20 has been entered.
Receipt is acknowledged of amendment and remarks filed on 11/10/20. Claims 23 and 26 are cancelled as per applicant’s amendment dated 11/10/20.
Status of claims
 Claims 1-18, 23 and 26 are cancelled. 
Claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/3/19.
Claims 19-22, 24-25, and 27-34 are examined in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See below for claim 24.
 “24. (Currently Amended) The aerosol device according to claim 19, wherein the at least one or more fixing polymer[[s]] is chosen from butyl acrylate/acrylic acid/methacrylic acid branched block anionic polymers, vinyllactam homopolymers and copolymers, polyvinylcaprolactam and vinylpyrrolidone/vinyl acetate polymers, vinylamine/vinylformamide copolymers, polyquaternium-4, or mixtures thereof “.
The following enumerated reason apply:
Claim 24 is in Improper Markush group. Only the last two members are separated by the connecting operator “ or” or “ and”. 
Vinyllactam homopolymer is “polyvinyl caprolactam”  See page 18, line 19 of instant specification. If applicants disagree that “polyvinyl caprolactam” is not Vinyllactam homopolymer then applicant is requested to point out to specification the homopolymer described under “Vinyllactam homopolymer”.
The copolymer described in the specification at page 18, ll. 20-21 is “ poly (vinylpyrrolidone/ Vinyllactam) copolymer.
What is meant by “polyvinylcaprolactam and vinylpyrrolidone/vinyl acetate polymers “. The copolymer described in the specification at page 18, ll. 21-22 is “ poly (vinylpyrrolidone/ Vinyl acetate) copolymer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  19, 22, 25, 27-31 and 34 are rejected under 35 U.S.C. 102 (b) as being clearly anticipated  by U. S. Patent 6,589,509 (‘509).
See example 4 below.

    PNG
    media_image1.png
    286
    520
    media_image1.png
    Greyscale

	 Calcium acetate reads on claimed water-insoluble calcium salt. The amount is 1%  and this is within “from about 0.1 to about 15%” of claim 22. The fixing polymers are “polyvinylpyrrolidone, polyquaternium-16, chitosan and quaternium-80”  and this reads on claimed “ at least one fixing polymer” and the total amount is 3.05 and this is within “from about 0.1 to about 15%” of claim 25. Cetyl trimethyl ammonium chloride reads on claimed “at least one surfactant which is cationic surfactant” of claim 19 and reads on claimed ”cetyl trimethyl ammonium salts “ of claim 27 and the amount is 0.55% and this is within the amount which is “ .
Claim Rejections - 35 USC § 103
Claims 19-20, 22, 24-25, 27-32 and  34 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 6,589,509 (‘509).
Patent ‘509 teaches aerosol  hair styling product  for hair treatment that includes a transparent pressure resistant Aerosol container (under abstract and title, col.1, line 53; col.11, line 4 and see claims 1-3 of the patent ) drawn to clamed aerosol device. Patent at col.7, ll.36-60 teaches:

    PNG
    media_image2.png
    481
    455
    media_image2.png
    Greyscale

The above paragraph explicitly teaches that the preferred cations  are calcium along with sodium, potassium, magnesium and aluminum  and the anion is that are particular preferred are carbonate, chloride, sulfate and phosphate. This reads on the claimed calcium carbonate claims 19- 20. Patent ‘509 teaches at col.10, line 50,  amount of salt which is 0.05-2% and this overlaps with from about 0.1 to about 15%” of claim 22.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).
	
Patent ‘509 at paragraph bridging col.s 7-8 teaches propellants and this claimed difluoroethane, dimethyl ether , propane, butane, isobutane, n-pentane and isopentane (claimed 3-C5 alkanes of claim 29) . Patent ‘509 at col.8, ll. 24-25 teaches the amounts of propellants and this is from 2-30% and the claimed amount which is less than 15% is within this amount.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).
	
Patent ‘509 at paragraph bridging col.s 3-4 and at col.4, ll. 9-68 and col.5, ll. 5-45 teaches cationic polymers and this reads on claimed cationic fixing polymers and at col.9, line 55 through col.10 line 25 teaches nonionic polymers and this reads on claimed nonionic polymers. The amount of non-ionic polymers is 0.05-15% and this is within “from about 0.1 to about 15%” of claim 25.
Examples 2 and 5 teaches non-ionic polymer which is PVP/VA copolymer and this reads on claimed vinylpyrrolidone/vinyl acetate copolymer of claim 24. Patent at col.10, line 32 teaches thickeners  and this also claimed in claim 32. Patent at col.10, ll. 32-35 teaches fragrances, solvating agents (claim 34).  
Example 4 meets the claimed ratio of fixing polymer to surfactant  of claim 19. 
It would be obvious to substitute polyvinyl pyrrolidone with another functional polymer which is PVP/VA exemplified in examples 2 and 5 and formulate the compostion in an aerosol container. 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare the compositions example 4 having the fixing polymer, cetrimonium chloride, water and   propellant and  change the fixing polymer with a cationic polymer taught by patent ‘509 or any other  non-ionic fixing  polymer taught by patent ‘509 and formulate the product in an aerosol container with the reasonable expectation of success .
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 6,589,509 (‘509) as applied to claims 19-20, 22, 24-25, 27-32 and 34 above, and further in view of WO 2013/167530 (‘530).
WO ‘530 teaches acclaimed aerosol device based on calcium salt and fixing polymer and teaches  water-insoluble calcium salt and teaches the same particle size at page 1, last paragraph and see example at page 22 which teaches claimed calcium carbonate and propellant and solvent ethanol and fixing polymer. WO ‘530 at page 3, line 27 through page 18 teaches various fixing polymers that are cationic, non-ionic, anionic and amphoteric. 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare the compositions example 4 having the fixing polymer, cetrimonium chloride, water and   propellant and  change the fixing polymer with a cationic polymer taught by patent ‘509 or any other  non-ionic fixing  polymer taught by patent ‘509 and formulate the product in an aerosol container  and add calcium carbonate particles   exemplified by WO document with the reasonable expectation of success that the transparent  compositions is dispersed a s foam and distributed on the hair a the calcium carbonate particles  provide improved volume to the hair and can be used for styling the hair. This is a prima facie case of obviousness.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 6,589,509 (‘509) as applied to claims 19-20, 22, 24-25, 27-32 and 34 above, and further in view of  US 2013/0340786 (‘786).

However, US ‘786 teaches aerosol device for styling the hair and teaches at ¶ [0143-0145]  adding thickeners and teaches cellulose thickeners (claimed polysaccharides) and also  scleroglucan gum.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare the compositions example 4 having the fixing polymer, cetrimonium chloride, water and   propellant and  change the fixing polymer with a cationic polymer taught by patent ‘509 or any other  non-ionic fixing  polymer taught by patent ‘509 and formulate the product in an aerosol container  and add the thickener  taught by US ‘786 in analogous aerosol compositions with the reasonable expectation of success that the transparent  compositions is dispersed as foam and distributed on the hair and can be used as rinse-out product or leave  on product  and the product can be used for styling the hair. This is a prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619